 Case 2:19-cv-09164-SVW-JPR Document 23 Filed 07/27/21 Page 1 of 2 Page ID #:1026



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CUSTODIO ESPINOSA,             )   Case No. CV 19-9164-SVW (JPR)
                                    )
12                    Petitioner,   )
                                    )   ORDER ACCEPTING FINDINGS AND
13               v.                 )   RECOMMENDATIONS OF U.S.
                                    )   MAGISTRATE JUDGE
14   RAYMOND MADDEN, Warden,        )
                                    )
15                    Respondent.   )
                                    )
16
17        The Court has reviewed the Petition, records on file, and

18   Report and Recommendation of U.S. Magistrate Judge.

19        No objections to the R. & R. have been filed, and

20   Petitioner’s state-court case remains pending.       See Cal. App.

21   Cts. Case Info., https://appellatecases.courtinfo.ca.gov/ (search

22   for “Custodio” with “Espinosa” in Second App. Dist.) (last visited

23   Sept. 16, 2020) (noting that on Aug. 11, 2020, Petitioner’s

24   judgment was vacated and his case remanded to trial court for

25   further proceedings).   Thus, as the Magistrate Judge found (R. & R.

26   at 3-6), Younger abstention is appropriate.

27        The Court accepts the findings and recommendations of the

28   Magistrate Judge.    IT THEREFORE IS ORDERED that Petitioner’s
 Case 2:19-cv-09164-SVW-JPR Document 23 Filed 07/27/21 Page 2 of 2 Page ID #:1027



 1   motion for leave to file an amended petition is DENIED,
 2   Respondent’s motion to dismiss is GRANTED, and judgment be
 3   entered dismissing the Petition without prejudice.
 4
 5   DATED:   July 27, 2021
                                      STEPHEN
                                        EPHEN V.
                                              V WILSON
 6                                    U.S. DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
